DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “nominally equal” in claim 8 is a relative term which renders the claim indefinite. The term “nominally equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the relationship between the total amount of area of the pattern corresponding to the darker pattern portions and the total amount of area of the pattern corresponding to the lighter pattern portions are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Gerard Gladnick [US 20170013185 A1 and incorporated by reference Paul’, Richard, Richard’, Robert, Robert’ and Shannon as listed at the end of this office action] in view of Zachary R. Hoffman et al. [US 20140063281 A1].
Regarding claim 1, Paul teaches:
1. A metrology system (i.e. An imaging system is provided for a precision machine vision inspection or metrology system- Abstract), comprising: 
an objective lens portion (i.e. variable magnification lens portion- Abstrtact) including an objective lens selected from a set of objective lenses, wherein each of the objective lenses in the set has a different magnification (i.e. magnification states (e.g., 0.5× to 100×, using interchangeable)- Abstract) and a cutoff frequency (Examiner’s Note: a finite spatial cutoff frequency is an inherent property of a lens), and a magnification state of the metrology system is configured to be changed (i.e. The variable magnification lens portion may be alterable between a first magnification state that provides a relatively lower magnification for the imaging system and a second magnification state that provides a relatively higher magnification for the imaging system- ¶0008) by changing the objective lens that is included in the objective lens portion (i.e. The variable magnification lens portion includes various magnification states (e.g., 0.5× to 100×, using interchangeable lenses, or the like)- Abstract); 
a light source (i.e. The imaging system 300 comprises a light source 330 that is configurable to illuminate a workpiece 320- ¶0031); 
a camera configured to receive image light transmitted along the imaging optical path and provide images of the workpiece surface (i.e. the camera system 360 may capture an image of the workpiece 320 during an image exposure period, and may provide the image to a control system portion (e.g., similar to the operation of the camera system 260 for providing an image to the control system portion 120 in FIG. 2)- ¶0033);
one or more processors (i.e. one or more processors that execute software to perform the functions described herein- ¶0018); and 
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors (i.e. Software may be stored in memory- ¶0018) cause the one or more processors to at least: 
utilize the camera to acquire an image stack comprising a plurality of images of the workpiece surface (i.e. As described in the previously incorporated '726 publication, the changes in the focus position FP may also be utilized to rapidly acquire an image stack including a plurality of images at a plurality of positions along a Z-height direction proximate to the workpiece 320- ¶0035), wherein each image of the image stack corresponds to a different Z-height (i.e. The variable focal length lens 370 is electronically controllable to vary the focus position of the imaging system and collect an image stack comprising respective images focused at respective Z heights, wherein each image of the image stack corresponds to an instance of strobed illumination timed to correspond with a phase of the periodically modulated focus position corresponding to a Z height within the image stack- ¶0032, Paul’); and 
determine focus curve data (i.e. see curve 410 of FIG. 4) based at least in part on an analysis of the images of the image stack (i.e. At a block 540, a representative feature-specific focus curve (e.g., see curve 410 of FIG. 4) for the region of interest (ROI) is determined and/or learned- ¶0056, Robert’), wherein the focus curve data indicates 3 dimensional positions (i.e. Z height steps- ¶0056, Robert’) of a plurality of surface points on the workpiece surface (i.e. The representative feature-specific focus curve corresponds to a plurality of images at respective Z height steps between the camera and the representative feature ¶0056, Robert’).  
However, Paul does not teach explicitly:
a pattern projection portion comprising a pattern component with a pattern, wherein at least a majority of the area of the pattern comprises a plurality of pattern portions that are not recurring at regular intervals across the pattern, and wherein light from the light source is configured to be transmitted toward the pattern to form pattern light that is transmitted through the objective lens to form a projected pattern on a workpiece surface, and for which the objective lens is configured to input image light arising from the workpiece surface including the projected pattern and transmit the image light along an imaging optical path;
camera configured to receive... the projected pattern;
control the light source to transmit light toward the pattern to form the projected pattern on the workpiece surface; and
In the same field of endeavor, Zachary teaches:
a pattern projection portion (i.e. a composite diffuser 206- ¶0079) comprising a pattern component with a pattern(i.e. FIG. 2 illustrates an example of a CRII optical microscopy system 200 in which a composite diffuser 206 including multiple random or pseudorandom diffusion patterns 202 and 204 having distinct spatially frequency compositions- ¶0079), wherein at least a majority of the area of the pattern comprises a plurality of pattern portions that are not recurring at regular intervals across the pattern (i.e. at least two diffusers coupled to the incoherent light signal and configured to provide a diffused light signal having spatially random diffusion patterns- ¶0005), and wherein light from the light source (i.e. an LED source 102 capable of emitting an incoherent and relatively broadband optical signal 104 - ¶0069, figs. 1-2) is configured to be transmitted toward the pattern to form pattern light (i.e. the now diverging optical signal 114 carrying the random or pseudorandom modulation provided by the diffuser 110- ¶0070, fig. 1-2) that is transmitted through the objective lens (i.e. objective lens 124- fig. 1-2) to form a projected pattern on a workpiece (i.e. sample object specimen 126- ¶0070) surface(i.e. The now collimated optical signal 118 propagates through a beam splitter 120 to provide a first split signal 122 to a microscope objective lens 124-¶0070, fig. 1-2), and for which the objective lens is configured to input image light arising from the workpiece surface including the projected pattern (i.e. The optical signal 128 reflected from the specimen 126 can propagate back through the objective lens 124- ¶0071, figs. 1-2) and transmit the image light along an imaging optical path (i.e. The optical signal 128...can be collimated by the objective lens 124 to provide signal 130 that travels towards the beam splitter 120. Upon arriving at the beam splitter 120, a portion of the collimated optical signal 130 can be redirected perpendicularly. The redirected optical signal 132 can propagate toward a second focusing lens 134. In various embodiments, the second focusing lens 134 can focus the optical signal 136 on to an image capture device 138- ¶0071, figs. 1-2);
camera configured to receive... the projected pattern (i.e. a beam splitter that provides a first light signal and a second light signal... an image capture device that receives the second light signal and the reflected signal);
control the light source to transmit light (i.e. provides illumination of an incoherent light- ¶0088, figs. 1-2) toward the pattern to form the projected pattern on the workpiece surface (i.e. In act 804, an incoherent light source, such as an LED 102, provides illumination of an incoherent light signal 104 to the optical microscopy system- ¶0088, figs. 102).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 2, Paul and Zachary teach all the limitations of claim 1. However, Paul and Zachary do not teach explicitly:
	wherein the plurality of pattern portions of the pattern correspond to spatial frequencies that are below the highest cutoff frequency of the objective lenses in the set of objective lenses.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to set the spatial frequency of the illumination pattern below a cutoff frequency of at least one objective lens so that said objective lens is able to resolve details of said illumination pattern.

Regarding claim 3, Paul and Zachary teach all the limitations of claim 1 and Paul further teaches:
	wherein the set of objective lenses comprises a lowest magnification lens that corresponds to a lowest magnification of the set, a highest magnification lens that corresponds to a highest magnification of the set, and a plurality of intermediate magnification lenses that each correspond to a respective intermediate magnification that are each between the lowest and highest magnifications, and for which the highest magnification is at least 10 times the lowest magnification (i.e. a set of objective lenses corresponding to magnifications such as 0.5×, 1×, 2× or 2.5×, 5×, 10×, 20× or 25×, 50×, 100×, etc.- ¶0021).

Regarding claim 4, Paul and Zachary teach all the limitations of claim 1 and Paul further teaches:
	wherein at least some of the objective lenses of the set of objective lenses each correspond to respective magnifications of at least one of 0.5X, lx, 2x, 2.5x, 5x, 10x, 20x, 25x, 50x, or 100x (i.e. a set of objective lenses corresponding to magnifications such as 0.5×, 1×, 2× or 2.5×, 5×, 10×, 20× or 25×, 50×, 100×, etc.- ¶0021).

Regarding claim 5, Paul and Zachary teach all the limitations of claim 3 and Paul further teaches:
further comprising a turret with a plurality of turret lenses, wherein each turret lens corresponds to a different magnification, and the turret is configured to position one of the turret lenses in the imaging optical path (i.e. he control system portion 120 may rotate the turret lens assembly 280 along axis 284 to select a turret lens through a signal line or bus 281 to alter an image magnification- ¶0023).

Regarding claim 6, Paul and Zachary teach all the limitations of claim 1 and Paul further teaches:
wherein each of the plurality of surface points on the workpiece surface corresponds to a region of interest in each of the images of the image stack (i.e. a focus metric value is calculated for the ROI and paired with the corresponding Z position of the camera at the time that image was captured, to provide data points (coordinates) that define the focus curve) and 
the determining of the focus curve data comprises determining focus curve data for each of the regions of interest based at least in part on an analysis of the images of the image stack (i.e. a focus metric value is calculated for the ROI and paired with the corresponding Z position- ¶0047), 
wherein for each of the surface points a peak of the focus curve data for the corresponding region of interest indicates a corresponding Z-height of the surface point and for which the peak at least partially results from contrast provided by pattern portions of the projected pattern (i.e. As is generally known, the shape of a focus curve depends on a number of factors, such as the type of surface (e.g., shape, texture, etc.), the depth of field, the size of the region of interest (e.g., a larger region of interest may correspond to less noise), lighting conditions, etc. The focus metric values (e.g., normalized contrast values) on the Y-axis of FIG. 4 generally correspond to the quality of the focus of a feature included in the region of interest of a corresponding image. A focus value higher on the Y-axis corresponds to better focus. Thus, a best focus position corresponds to the peak of the focus curve (e.g., the peak focus Z height 411)- ¶0048).

Regarding claim 7, Paul and Zachary teach all the limitations of claim 1.
However, Paul does not teach explicitly:
wherein the pattern portions comprise darker pattern portions and lighter pattern portions.  
In the same field of endeavor, Zachary teaches:
	wherein the pattern portions comprise darker pattern portions and lighter pattern portions (i.e. These multiple diffusion patterns include both high and low spatial frequency speckle patterns that provide for imaging multiple light intensities and allow for enhanced sectioning capabilities- ¶0066... at least one of the diffusers 202 and 204 is comprised of ground glass- ¶0079).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 8, Paul and Zachary teach all the limitations of claim 7.
However, Paul does not teach explicitly:
wherein the total amount of area of the pattern corresponding to the darker pattern portions and the total amount of area of the pattern corresponding to the lighter pattern portions are nominally equal.  
In the same field of endeavor, Zachary teaches:
	wherein the total amount of area of the pattern corresponding to the darker pattern portions and the total amount of area of the pattern corresponding to the lighter pattern portions are nominally equal (i.e. FIG. 4A shows an image 400 of a two-dimensional Fast Fourier Transform of a single speckle pattern used in a RII optical microscopy apparatus, such as system 100. The distribution of frequency components is essentially radially uniform- ¶0081).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 17, Paul and Zachary teach all the limitations of claim 7.
However, Paul does not teach explicitly:
wherein adjacent darker and lighter pattern portions of the plurality of pattern portions are in sequences that are not recurring at regular adjacent intervals across the pattern in either x-axis or y-axis directions of the pattern.  
In the same field of endeavor, Zachary teaches:
wherein adjacent darker and lighter pattern portions of the plurality of pattern portions are in sequences that are not recurring at regular adjacent intervals across the pattern in either x-axis or y-axis directions of the pattern (i.e. at least two diffusers having spatially random diffusion patterns to provide a diffused light signal- ¶0034).    
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 18, Paul and Zachary teach all the limitations of claim 1.
However, Paul does not teach explicitly:
wherein the pattern projection portion further comprises a pattern positioning portion configured to be controlled to position the pattern component in an optical path between the light source and the objective lens.  
In the same field of endeavor, Zachary teaches:
wherein the pattern projection portion further comprises a pattern positioning portion(i.e. In these embodiments, a motor 142, such as a servomotor, can be used to perform a precisely controlled rotation of the diffuser 110- ¶0073)  configured to be controlled to position the pattern component in an optical path between the light source and the objective lens(i.e. In further embodiments, the diffuser 110 can be mounted such that it is rotatable about an axis 148 that is parallel to the optical axis 150 of the imaging system- ¶0069).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 19, method claim 19 corresponds to apparatus claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 20, method claim 20 corresponds to apparatus claim 2, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 21, Paul and Zachary teach all the limitations of claim 19.
However, Paul does not teach explicitly:
wherein pattern projection portion includes a pattern positioning portion and the method further includes controlling the pattern positioning portion to position the pattern component in the optical path between the light source and the objective lens.    
In the same field of endeavor, Zachary teaches:
	wherein pattern projection portion includes a pattern positioning portion (i.e. In these embodiments, a motor 142, such as a servomotor, can be used to perform a precisely controlled rotation of the diffuser 110- ¶0073) and the method further includes controlling the pattern positioning portion to position the pattern component in the optical path between the light source and the objective lens (i.e. In further embodiments, the diffuser 110 can be mounted such that it is rotatable about an axis 148 that is parallel to the optical axis 150 of the imaging system- ¶0069).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 22, Paul and Zachary teach all the limitations of claim 19 and Paul further teaches:
wherein the objective lens included in the objective lens portion is a first objective lens that has a first cutoff frequency and the projected pattern is a first projected pattern that is at least partially filtered by the first cutoff frequency and the plurality of pattern portions are a first plurality of pattern portions (Examiner’s Note: changing the magnification of a lens will inherently change the F number of (F#) of a lens which, mathematically, will result to different spatial cutoff frequency of said lens), the method further comprising: 
45changing the magnification state of the metrology system by changing the objective lens that is included in the objective lens portion to be a second objective lens that has a second cutoff frequency that is different than the first cutoff frequency(i.e. At a block 730, a determination is made that the variable magnification lens portion has changed to a second magnification state that provides a second magnification for the imaging system that is different than the first magnification- ¶0062); 
utilize the camera to acquire a second image stack comprising a second plurality of images of the workpiece surface with the second projected pattern(i.e. As described in the previously incorporated '726 publication, the changes in the focus position FP may also be utilized to rapidly acquire an image stack including a plurality of images at a plurality of positions along a Z-height direction proximate to the workpiece 320- ¶0035), wherein each image of the second image stack corresponds to a different Z-height (i.e. The variable focal length lens 370 is electronically controllable to vary the focus position of the imaging system and collect an image stack comprising respective images focused at respective Z heights, wherein each image of the image stack corresponds to an instance of strobed illumination timed to correspond with a phase of the periodically modulated focus position corresponding to a Z height within the image stack- ¶0032, Paul’); 
determine second focus curve data (i.e. see curve 410 of FIG. 4) based at least in part on an analysis of the images of the second image stack (i.e. At a block 540, a representative feature-specific focus curve (e.g., see curve 410 of FIG. 4) for the region of interest (ROI) is determined and/or learned- ¶0056, Robert’); and 
utilize the second focus curve data to determine 3 dimensional positions(i.e. Z height steps- ¶0056, Robert’) of a plurality of surface points on the workpiece surface (i.e. The representative feature-specific focus curve corresponds to a plurality of images at respective Z height steps between the camera and the representative feature ¶0056, Robert’).
However, Paul does not teach explicitly:
controlling the light source to transmit light toward the pattern included in the optical path with the second objective lens to form a second projected pattern on the workpiece surface, 
wherein the second projected pattern is at least partially filtered by the second cutoff frequency and at least a majority of the area of the second projected pattern comprises a second plurality of pattern portions that are not recurring at regular intervals across the pattern, and for which the second plurality of pattern portions is different than the first plurality of pattern portions due at least in part to the different filtering by the first and second cutoff frequencies.
In the same field of endeavor, 
controlling the light source to transmit light toward the pattern included in the optical path with the second objective lens (i.e. a beam splitter that provides a first light signal and a second light signal... an image capture device that receives the second light signal and the reflected signal)to form a second projected pattern on the workpiece surface (Examiner’s Notes: the combination of different objective lens from Paul with the diffusion pattern of Zachary forms a new (second) projected pattern), 
wherein the second projected pattern is at least partially filtered by the second cutoff frequency and at least a majority of the area of the second projected pattern comprises a second plurality of pattern portions that are not recurring at regular intervals across the pattern(i.e. at least two diffusers coupled to the incoherent light signal and configured to provide a diffused light signal having spatially random diffusion patterns- ¶0005), and for which the second plurality of pattern portions is different than the first plurality of pattern portions due at least in part to the different filtering by the first and second cutoff frequencies(Examiner’s Notes: the new spatial cutoff frequency from the resulting from the change in magnification state from Paul’s objective lens combines with the diffusion pattern of Zachary will necessarily results in a second projected pattern with different pattern portions).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 23, Paul teaches:
23. A pattern projection portion for use with a metrology system(i.e. An imaging system is provided for a precision machine vision inspection or metrology system- Abstract), the metrology system including: 
an objective lens portion (i.e. variable magnification lens portion- Abstrtact) including an objective lens selected from a set of objective lenses, wherein each of the objective lenses in the set has a different magnification (i.e. magnification states (e.g., 0.5× to 100×, using interchangeable)- Abstract) and a cutoff frequency(Examiner’s Note: a finite spatial cutoff frequency is an inherent property of a lens), and a magnification state of the metrology system is configured to be changed (i.e. The variable magnification lens portion may be alterable between a first magnification state that provides a relatively lower magnification for the imaging system and a second magnification state that provides a relatively higher magnification for the imaging system- ¶0008) by changing the objective lens that is included in the objective lens portion (i.e. The variable magnification lens portion includes various magnification states (e.g., 0.5× to 100×, using interchangeable lenses, or the like)- Abstract); 
a light source (i.e. The imaging system 300 comprises a light source 330 that is configurable to illuminate a workpiece 320- ¶0031); and 
a camera configured to receive image light transmitted along the imaging optical path and provide images of the workpiece surface (i.e. the camera system 360 may capture an image of the workpiece 320 during an image exposure period, and may provide the image to a control system portion (e.g., similar to the operation of the camera system 260 for providing an image to the control system portion 120 in FIG. 2)- ¶0033); 
wherein each image of the image stack corresponds to a different Z-height (i.e. The variable focal length lens 370 is electronically controllable to vary the focus position of the imaging system and collect an image stack comprising respective images focused at respective Z heights, wherein each image of the image stack corresponds to an instance of strobed illumination timed to correspond with a phase of the periodically modulated focus position corresponding to a Z height within the image stack- ¶0032, Paul’) and for which the images are configured to be analyzed to determine focus curve data (i.e. see curve 410 of FIG. 4) that indicates 3 dimensional positions (i.e. Z height steps- ¶0056, Robert’) of a plurality of surface points on the workpiece surface(i.e. The representative feature-specific focus curve corresponds to a plurality of images at respective Z height steps between the camera and the representative feature ¶0056, Robert’).
However, Paul does not teach explicitly:
the pattern projection portion comprising: 
a pattern component with a pattern, wherein at least a majority of the area of the pattern comprises a plurality of pattern portions that are not recurring at regular intervals across the pattern; and 
a pattern positioning portion configured to position the pattern component in an optical path between the light source and the objective lens; 
wherein after the pattern component is positioned in the optical path, light from the light source is configured to be transmitted toward the pattern to form pattern light that is transmitted through the objective lens to form a projected pattern on the workpiece surface, and for which the objective lens is configured to input image light arising from the workpiece surface including the projected pattern and transmit the image light along the imaging optical path and for which the camera is configured to receive the image light transmitted along the imaging optical path and capture an image stack comprising a plurality of images of the workpiece surface with the projected pattern
In the same field of endeavor, Zachary teaches:
the pattern projection portion (i.e. a composite diffuser 206- ¶0079) comprising: 
a pattern component with a pattern(i.e. FIG. 2 illustrates an example of a CRII optical microscopy system 200 in which a composite diffuser 206 including multiple random or pseudorandom diffusion patterns 202 and 204 having distinct spatially frequency compositions- ¶0079), wherein at least a majority of the area of the pattern comprises a plurality of pattern portions that are not recurring at regular intervals across the pattern (i.e. at least two diffusers coupled to the incoherent light signal and configured to provide a diffused light signal having spatially random diffusion patterns- ¶0005); and 
a pattern positioning portion (i.e. In these embodiments, a motor 142, such as a servomotor, can be used to perform a precisely controlled rotation of the diffuser 110- ¶0073) configured to position the pattern component in an optical path between the light source and the objective lens (i.e. In further embodiments, the diffuser 110 can be mounted such that it is rotatable about an axis 148 that is parallel to the optical axis 150 of the imaging system- ¶0069); 
wherein after the pattern component is positioned in the optical path, light from the light source(i.e. an LED source 102 capable of emitting an incoherent and relatively broadband optical signal 104- ¶0069, figs. 1-2)  is configured to be transmitted toward the pattern to form pattern light (i.e. the now diverging optical signal 114 carrying the random or pseudorandom modulation provided by the diffuser 110- ¶0070, fig. 1-2) that is transmitted through the objective lens (i.e. objective lens 124- fig. 1-2)to form a projected pattern on the workpiece (i.e. sample object specimen 126- ¶0070) surface(i.e. The now collimated optical signal 118 propagates through a beam splitter 120 to provide a first split signal 122 to a microscope objective lens 124-¶0070, fig. 1-2), and for which the objective lens is configured to input image light arising from the workpiece surface including the projected pattern(i.e. The optical signal 128 reflected from the specimen 126 can propagate back through the objective lens 124- ¶0071, figs. 1-2) and transmit the image light along the imaging optical path and for which the camera is configured to receive the image light transmitted along the imaging optical path (i.e. The optical signal 128...can be collimated by the objective lens 124 to provide signal 130 that travels towards the beam splitter 120. Upon arriving at the beam splitter 120, a portion of the collimated optical signal 130 can be redirected perpendicularly. The redirected optical signal 132 can propagate toward a second focusing lens 134. In various embodiments, the second focusing lens 134 can focus the optical signal 136 on to an image capture device 138- ¶0071, figs. 1-2) and capture an image stack comprising a plurality of images of the workpiece surface with the projected pattern (i.e. wherein the processor can process all images in the z-stack of depth images that have been created of the current specimen- ¶0095).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul with the teachings of Zachary as Random Intensity Illumination technique which makes use of inexpensive, incoherent light emitting diode (LED) sources, and RII can adequately image a specimen using only light signals that have been reflected from a specimen (Zachary- ¶0066).

Regarding claim 24, Paul and Zachary teach all the limitations of claim 23. However, Paul and Zachary do not teach explicitly:
	wherein the plurality of pattern portions of the pattern correspond to spatial frequencies that are below the highest cutoff frequency of the objective lenses in the set of objective lenses.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to set the spatial frequency of the illumination pattern below a cutoff frequency of at least one objective lens so that said objective lens is able to resolve details of said illumination pattern.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Gerard Gladnick [US 20170013185 A1 and incorporated by reference Paul’, Richard, Richard’, Robert, Robert’ and Shannon as listed at the end of this office action] in view of Zachary R. Hoffman et al. [US 20140063281 A1] and further in view of Clark Alexander Bendall [US 20180270465 A1].
Regarding claim 9, Paul and Zachary teach all the limitations of claim 7. 
However, Paul and Zachary do not teach explicitly:
wherein the lighter pattern portions correspond to spacings between the darker pattern portions.  
In the same field of endeavor, Clark teaches:
wherein the lighter pattern portions correspond to spacings between the darker pattern portions (i.e. see fig. 4).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul and Zachary with the teachings of Clark to improve the ability of the stereo matching process to determine the correct match disparities relative to when only diffuse illumination is provided (Clark- ¶0041).

Regarding claim 10, Paul, Zachary and Clark teach all the limitations of claim 9. 
However, Paul and Zachary do not teach explicitly:
wherein the pattern is formed on the pattern component with a chrome on glass type process.  
In the same field of endeavor, Clark teaches:
wherein the pattern is formed on the pattern component with a chrome on glass type process (i.e. The textured pattern 166 can be applied as an opaque chrome pattern deposited on a glass window, where the glass window is located on top of the surface of the LED- ¶0041).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul and Zachary with the teachings of Clark to improve the ability of the stereo matching process to determine the correct match disparities relative to when only diffuse illumination is provided (Clark- ¶0041).
 
Regarding claim 11, Paul and Zachary teach all the limitations of claim 9. 
However, Paul and Zachary do not teach explicitly:
wherein the pattern portions comprise pattern portions that are of different sizes.  
In the same field of endeavor, Clark teaches:
wherein the pattern portions comprise pattern portions (i.e. a random or semi-random arrangement of dots is used, where the density of the dots is varied to achieve a more uniform low frequency brightness distribution of the projected textured pattern on the surface- ¶0041, fig. 4) that are of different sizes (i.e. see different dot sizes and space sizes between dots in fig. 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Paul and Zachary with the teachings of Clark to improve the ability of the stereo matching process to determine the correct match disparities relative to when only diffuse illumination is provided (Clark- ¶0041).

Allowable Subject Matter 
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art Listing
Prior Art Listings incorporated by reference in Paul Gerard Gladnick [US 20170013185 A1]:
Richard M. Wasserman et al. (Richard) [US 6542180 B1].
Richard M. Wasserman et al (Richard’) [ US 20050213807 A1].
Robert K. Bryll et al. (Robert) [US 20060093205 A1].
Robert K. Bryll et al. (Robert’) [US 20100158343 A1].
Shannon R. Campbell (Shannon) [US 20110103679 A1].
Paul Gerard Gladnick (Gladnick’) [US 20140368726 A1].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Literatures:
Tokuhisa Ito et al. [US 4512642 A]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488